Opinion issued December
23, 2010
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-01-01068-CV
____________
 
STEVE VASQUEZ AND PATRICIA VASQUEZ, INDIVIDUALLY AND
AS NEXT FRIEND OF C.R.V., A MINOR, Appellants
 
V.
 
UNITED STATES GYPSUM COMPANY; MONARCH PAINT COMPANY;
J.M. HUBER CORPORATION; GEORGIA-PACIFIC CORPORATION; MURCO WALL PRODUCTS, INC.;
MINNESOTA MINING AND MANUFACTURING COMPANY (3M); LONE STAR DRYWALL MFG., INC.,
HOME DEPOT U.S.A., INC.; AND LANGWOOD LUMBER COMPANY, Appellees
 

 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2000-23421
 

 
MEMORANDUM
OPINION




We dismiss this appeal for want of
prosecution.  On January 10, 2002, we
abated this case because a party to the appeal, who was a defendant in the
trial court, filed a suggestion of bankruptcy. 
On May 27, 2010, we advised the parties that the Court had learned from the
bankruptcy court’s information service that the case was ordered closed on October
3, 2006 and that, unless a party to the appeal filed a motion to retain by June
16, 2010, the appeal would be reinstated and dismissed for want of
prosecution.  A motion to retain has not
been filed.
Accordingly, we reinstate the appeal
on our active docket, and we dismiss
the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
PER
CURIAM
Panel consists of Chief Justice Radack, and Justices Massengale
and Brown.